PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,006,270
Issue Date:    Nov 5, 2021
Application No. 16/542,390
Filing or 371(c) Date:  Aug 16, 2019
Attorney Docket No.  5232.118 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Petition to Correct Applicant’s Name and assignee on the Issued Patent filed November 29, 2021.  The petition is being treated as a petition under 37 CFR 3.81(b) to correct the assignee’s information on the face of the patent by way of a Certificate of Correction. 

The petition is DISMISSED.

The petition filed previously dated November 29, 2021, was improperly treated under 1.322 and/or 1.323, rather than an appropriate petition under 37 CFR 3.81(b) to correct the assignee information by way of a Certificate of Correction.  A decision was rendered on January 14, 2022, and a Certificate of Correction issued on February 15, 2022, however, the present decision ratifies the premature action. 

Accordingly, the petition previously filed on November 29, 2021, was prematurely granted.  Any request for reconsideration must be filed within TWO (2) months from the mailing date of this decision.  Absent a response will result in the issuance of the Certificate of Correction being reversed. 

Petitioner has requested a Certificate of Correction to correct the assignee to CLOUDMINDS ROBOTICS CO., LTD. Petitioner has paid the required fee of $160. 

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

The request under 37 CFR 3.81(b) was not accompanied by a statement that the assignment was submitted for recordation before issuance of the patent.  As petitioner has failed to comply with the provisions of 37 CFR 3.81(b), the request cannot be granted at this time.

It should be noted, if the processing fee set forth in 37 CFR 1.17(i) (currently $140 undiscounted), has not been submitted, this fee is due with any request for reconsideration. 

 Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET